DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 17, 19 are objected to because of the following informalities:  
Regarding claim 17, it has a dependency issue because the claim is depending on itself.  The claim 17 seems depending on claim 16 based on the claimed subject matter. In this office action, claim 17 is read as depending on claim 16.
Regarding claim 19, it has a dependency issue because the claim is depending on claim 11 which is a computer readable medium claim. The claim 19 seems depending on claim 18 based on the claimed subject matter. In this office action, claim 19 is read as depending on claim 18.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 18, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, line 1, the term “the available resource request response message” has no antecedent basis. 
In line 2, the term “the available resource request failure message” has no antecedent basis.
Regarding claim 18, which recites: “the processor is further configured to execute the instructions to: compare the cell available resource information of the target cell of the second node with the cell available resource information of the source cell of the first node; and send the handover response message to the first node according to a comparison result.” Is considered vague and indefinite. The processor is recited within the first node, however the underlined feature is performed by the second node. Therefore it is unclear whether the first node can perform the feature of the second node.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siomina et al. (Pub No.: 2013/0040683).
Regarding claim 7, Siomina et al. discloses a load balancing device (read as the network manager in fig. 4), applied to a first node and comprising memory (see memory 715 in fig. 7) storing instructions and a processor (see processor 710 in fig. 7) in communication with the memory, wherein the processor is configured to executing the instruction to: 
receive cell available resource information (read as cell load coupling characteristics) of a target cell of a second node from the second node (Siomina et al. see abstract; fig. 1 Nodes 105a-105b; fig. 4, step 410; para. 0089, 0090; where the network manager receives cell load coupling characteristics from one or more nodes. The cell load coupling characteristics that the network manager receives in 410 may correspond to those reported by the nodes in 330 of FIG. 3.). Thus, network manager or radio node (e.g., 105a) receives cell load coupling characteristics from other nodes (e.g., 105b),
wherein the cell available resource information of the target cell comprises at least one of: an overlapping situation of the target cell with other cells in a frequency domain (see para. 0053, 0054, 0076, 0176, 0239, 0285; in para. 0076, …The term "cell load coupling," as used herein, refers to this interference as it relates to a pair of cells (e.g., two uplink cells or two downlink cells). In para. 0176, Cell load coupling characteristic may be associated with a certain RAT and/or a set of time and/or frequency 
perform load balancing according to the cell available resource information of the target cell of the second node (Siomina et al. see fig. 4, step 430; para. 0034, 0103; the performing the one or more network management functions may comprise performing one of the following operations: neighbor cell evaluation, QoS evaluation and control, load estimation, load prediction, load balancing). 
Claims 1 and 11 are rejected similarly to claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (Pub No.: 2013/0040683) in view of Centonza et al. (Pub No.: 2016/0198377) and Yamamoto et al. (Pub No.: 2011/0244866).
Regarding claims 2, 8, Siomina et al. does not explicitly disclose the features to send a handover request message with respect to selected User Equipment (UE) to the second node, wherein the handover request message carries at least one of the following information: a cell identifier of the target cell of the second node, and perform the load balancing according to a handover response message sent by the second node, wherein the handover response message comprises a handover preparation failure message or a handover preparation success message.
Centonza et al. from the same or similar fields of endeavor discloses the feature send a handover request message with respect to selected User Equipment (UE) to the second node, wherein the handover request message carries at least one of the following information: a cell identifier of the target cell of the second node, (Centonza et al. see fig. 3a, step 312; para. 0005, 0056, 0078; source network node 115A sends a HANDOVER REQUEST message to the target network node 115B at step 312. In para. 0078, Specifically, the handover request message may include a first PCI that is associated with an inactive cell.);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Siomina et al. and to implement with the feature as taught by Centonza et al. to send a handover request message which carries a cell identifier of the target cell of the second node.
The motivation would be to improve network resources.
However, Centonza et al. does not explicitly disclose the feature to perform the load balancing according to a handover response message sent by the second node, wherein the handover response 
Yamamoto et al. from the same or similar fields of endeavor discloses the feature to perform the load balancing according to a handover response message sent by the second node, wherein the handover response message comprises a handover preparation failure message or a handover preparation success message (Yamamoto et al. see fig. 6, steps 2007-3012; para. 0054-0057; the preparation for the handover has been completed. The terminal disconnects the connection from the picocell (3010) and is synchronized with the macrocell (3012).). As illustrated in fig. 6, the serving cell performs load balancing according to handover response message (step 2007) from the target cell by detaching terminal from the serving cell.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Siomina et al. in view of Centonza et al. and to implement with the feature as taught by Yamamoto et al. to perform load balancing based on a handover response message that carries the acknowledgment or success message.
The motivation would be to provide transmission reliability.

Claims 3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (Pub No.: 2013/0040683) in view of Centonza et al. (Pub No.: 2016/0198377) and Yamamoto et al. (Pub No.: 2011/0244866) as applied to claim 2 or 8 above, and further in view of Ryu et al. (Pub No.: 2016/0323805).
Regarding claims 3, 9, Siomina et al. in view of Centonza et al. and Yamamoto et al. does not explicitly disclose the feature wherein the processor, when configured to execute the instructions to perform the load balancing according to the handover response message sent by the second node, is configured to: in a case where the handover response message with respect to the selected UE is the 
Ryu et al. from the same or similar fields of endeavor discloses the feature wherein the processor, when configured to execute the instructions to perform the load balancing according to the handover response message sent by the second node, is configured to: in a case where the handover response message with respect to the selected UE is the handover preparation failure message, cancel a load balancing operation from the source cell of the first node to the target cell of the second node with respect to the selected UE; in a case where the handover response message with respect to the selected UE is the handover preparation success message, perform a load balancing operation from the source cell of the first node to the target cell of the second node with respect to the selected UE (Ryu et al. see fig. 8, steps 4-a, 4-b; para. 0121-0124). In fig. 8, the source eNB cancels a handover operation (e.g., cancels load balancing) when it receives a handover preparation failure; and the source eNB executes handover operation (e.g., load balancing) when it receives a handover preparation ACK (success).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Siomina et al. in view of Centonza et al. and Yamamoto et al. and to implement with the feature as taught by Ryu et al. 
The motivation would be to provide transmission efficiency.

Claims 5, 10, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (Pub No.: 2013/0040683) in view of Shi et al. (Pub No.: 2010/0189070).
Regarding claims 5, 10, Siomina et al. does not explicitly disclose the feature wherein the processor is further configured to execute the instructions to: send an available resource request message to the second node before the first node receives the cell available resource information of the target cell of the second node from the second node, wherein the available resource request message is used for requesting the second node to provide the cell available resource information of the target cell of the second node; and receive an available resource request response message or an available resource request failure message sent by the second node.
Shi et al. from the same or similar fields of endeavor discloses the feature wherein the processor is further configured to execute the instructions to: send an available resource request message to the second node before the first node receives the cell available resource information of the target cell of the second node from the second node, wherein the available resource request message is used for requesting the second node to provide the cell available resource information of the target cell of the second node; and receive an available resource request response message or an available resource request failure message sent by the second node (Shi et al. see fig. 5, steps 520, 530; para. 0003, 0052, 0053).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Siomina et al. and to implement with the feature as taught by Shi et al. to send an available resource request to the target node. 
The motivation would be to improve transmission reliability.
Regarding claims 13, 20, Shi et al. discloses the feature wherein the available resource request message carries one or more cell identifiers of one or more cells, for which the cell available resource information needs to be reported, in the second node, and configuration request information of the cell available resource information (Shi et al. see fig. 5, steps 520, 530; para. 0003, 0052, 0053; resource check request messages 520 with compound service flow request TLVs may be broadcasted to all 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Siomina et al. and to implement with the feature as taught by Shi et al. to send an available resource request to the target node, which carries cell identifiers and configuration request information of the cell available resource information
The motivation would be to improve transmission reliability.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (Pub No.: 2013/0040683) in view of Shi et al. (Pub No.: 2010/0189070) as applied to claim 5 above, and further in view of Xiao et al. (Pub No.: 2014/0349704).
Regarding claim 6, Siomina et al. in view of Shi et al. does not explicitly disclose the feature 
feature wherein the available resource request message, the available resource request response message and the available resource request failure message comprise messages of at least one of the following interfaces: an Evolved Universal Terrestrial Radio Access-new Radio Access Dual-Connection (EN-DC) X2 interface, an Xn interface, an F1 interface and an E1 interface.
Xiao et al. from the same or similar fields of endeavor discloses the feature wherein the available resource request message, the available resource request response message and the available resource request failure message comprise messages of at least one of the following interfaces: an Evolved Universal Terrestrial Radio Access-new Radio Access Dual-Connection (EN-DC) X2 interface, an Xn interface, an F1 interface and an E1 interface (Xiao et al. see para. 0054).

The motivation would be to improve transmission efficiency.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (Pub No.: 2013/0040683) (‘683) in view of Siomina et al. (Pub No.: 2016/0057708) (‘708).
Regarding claim 16, Siomina et al. ‘683 does not explicitly disclose the feature wherein the overlapping situation of the cell with other cells in the frequency domain comprises: a frequency point and bandwidth information of each overlapping cell; or a bandwidth of each overlapping section and the number of overlapping cells.
Siomino et al. ‘708 from the same or similar fields of endeavor discloses the feature wherein the overlapping situation of the cell with other cells in the frequency domain comprises: a frequency point and bandwidth information of each overlapping cell; or a bandwidth of each overlapping section and the number of overlapping cells (Siomina et al. see fig. 5, step 105; fig. 6a; para. 0158, 0159;  A network node determines a set of resource elements (REs) used to transmit second signals on a second carrier frequency F2 with a bandwidth BW2 (e.g., system bandwidth or transmission bandwidth) that interfere with first signals transmitted on a first carrier frequency F1 with bandwidth BW1 (block 105). In LTE, a RE comprises one subcarrier on one OFDM symbol. The second carrier frequency F2 is different from the first carrier frequency F1 and the second bandwith BW2 overlaps, at least in part, the first bandwidth BW1. In para. 0159, …For example, the REs in the overlapping part of bandwidths BW1 and BW2 may be determined 1) based on backhaul signaling of assistance data between the network nodes (FIG. 6A);).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Siomina et al. ‘683 and to implement with the 
The motivation would be to reduce network interference.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (Pub No.: 2013/0040683) (‘683) in view of Siomina et al. (Pub No.: 2016/0057708) (‘708) as applied to claim 16 above, and further in view of Hyun et al. (Pub No.: 2019/0297517).
Regarding claim 17, Siomina et al. ‘683 in view of SIomina et al. ‘708 does not explicitly disclose the feature wherein the frequency point comprises a lowest frequency point or a central frequency point.
Hyun et al. from the same or similar fields of endeavor discloses the feature wherein the frequency point comprises a lowest frequency point or a central frequency point (Hyun et al. see para. 0104; the quality assessment server 340 may compare, on the basis of the current use channel state of the terminal 310 and the AP 320 (for example, the usable frequency width, a use center frequency, information on whether or not channel bonding takes place, and the like) and information on the nearby APs (for example, the number of APs using channels overlapping with the operation channel of the AP 320, and the number of APs using channels adjacent to or overlapping with the lower frequency side or higher frequency side with respect to the center frequency of the operation channel of the AP 320),).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Siomina et al. ‘683 in view of Siomina et al. ‘708 and to implement with the feature as taught by Hyun et al. where the frequency point comprises a lowest frequency point or a central frequency point.
The motivation would be to reduce network interference.

Allowable Subject Matter
Claims 4, 14, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15, 18, 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (Pub No.: 2019/0116537) and Kang et al. (Pub No.: 2014/0086139) are show systems which considered pertinent to the claimed invention.
Lee et al. discloses various solutions for cell reselection with interference avoidance with respect to user equipment and network apparatus in mobile communications are described. An apparatus may receive frequency information of a target cell from a broadcast channel of a serving cell. The apparatus may determine an overlapped bandwidth region between the serving cell and the target cell according to the frequency information. The apparatus may compare a signal quality of the serving cell in the overlapped bandwidth region with a signal quality of the target cell in the overlapped bandwidth region. The apparatus may determine whether to perform a cell reselection according to a comparison result.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KAN YUEN/Primary Examiner, Art Unit 2464